Citation Nr: 0334359	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  92-01 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971 and from August 1979 to January 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  VA was notified of the veteran's change of 
residence from Chicago to Decatur, Georgia in June 2000.  
Consequently, the Atlanta, Georgia RO now has jurisdiction 
over the veteran's case.  


REMAND

In October 2000, the veteran submitted his PTSD questionnaire 
that identifies his claimed stressors.  However, no 
development has been undertaken to have the stressors 
identified by the veteran verified with the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  

Also, the Board observes that in a May 2003 letter, the RO 
advised the veteran of Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), of 
evidence and information necessary to substantiate his claim, 
and whether he or VA bears the burden of producing or 
obtaining that evidence or information.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  


In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to corroborate 
the occurrence of the veteran's claimed 
in-service stressors by securing his 
service personnel records, and forwarding 
them with any information provided by the 
veteran to the United States Armed Service 
Center for Research of Unit Records 
(USASCRUR) and/or any other secondary 
source deemed appropriate.  Information 
forwarded should include any previous 
statements made by the veteran with regard 
to his stressors, copies of his record of 
service (DD Form 214s and 201s), as well 
as any other service personnel records.  
All requests, responses, and information 
obtained should be associated with the 
claims file.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination.  Send 
the claims folder to the examiner for 
review.  The veteran should be accorded an 
appropriate examination to determine 
whether he has PTSD, and if so, to 
determine the nature of the stressors 
supporting that diagnosis.  All 
psychiatric finding should be described in 
detail and all diagnosis should be listed.  
The examination should include all 
appropriate tests and evaluations.  The 
examiner give a complete diagnosis and 
either establish or rule out the presence 
of PTSD.  If PTSD is diagnosed, the 
examiner must identify the stressors 
supporting the diagnosis.  If another 
psychiatric disability is detected, the 
examiner is requested to provide a medical 
opinion addressing this question:  is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely 


as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current psychiatric disability is related 
to injury, disease or event noted during 
the veteran's military service.  The 
clinical bases for the opinions should be 
provided.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

